 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON

 9    JEFFREY GUILMETTE, a Washington                      Case No. 2:19-cv-2002-RSL
10    resident, by and through his Power of Attorney,
11    Joanne Guilmette,
                                                           FIRST AMENDED COMPLAINT FOR
12                                                         DECLARATORY AND INJUNCTIVE
                      Plaintiff,                           RELIEF
13
      vs.
14                                                         JURY DEMAND
      SEATTLE THEATRE GROUP, a Washington
15
      corporation and operator of The Neptune Theatre,
16
      The NEPTUNE BUILDING LLC, a Washington
17
      Limited Liability Company and owner of The
18
      Neptune Theatre,
19

20                    Defendants.

21

22
            COMES NOW, Plaintiff, Jeffrey Guilmette, by and through his power of attorney, Joanne
23
     Guilmette, and his attorney, Corey Guilmette, to state and allege as follows:
24

25


     FIRST AMENDED COMPLAINT                        TH E LAW O FF ICE O F CO REY G UILM ETTE
                                                                3209 15TH AV ENU E SOU TH
     FOR DECLARATORY                                          SEA T TL E, WA SH ING TON 98144
     AND INJUNCTIVE RELIEF-1                                         TEL: 206-641-5334
 1                                         I.     OVERVIEW

 2     1. The Americans with Disabilities Act (ADA) and the Washington Law Against

 3        Discrimination require places of public accommodation to be accessible to people with

 4        disabilities.

 5     2. The theater that is the subject of this action is a place of exhibition or entertainment and

 6        is a place of public accommodation within the meaning of Title III of the ADA, 42

 7        U.S.C. § 12181(7)(C), and its implementing regulation, 28 C.F.R § 36.104.

 8     3. Over 29 years after the passage of the Americans with Disabilities Act, Defendants

 9        discriminate against individuals with disabilities because they own or operate a place of

10        public accommodation that does not comply with the ADA’s accessibility laws and

11        regulations that were enacted into law to protect persons with mobility disabilities.

12     4. Under the ADA, access to properties open to the public is a civil right.

13     5. Therefore, the Plaintiff brings this action to end the long-standing civil rights violations

14        against persons with mobility disabilities committed by Defendants, who own and

15        operate the Neptune Theatre.

16                                              II. PARTIES

17     6. Plaintiff, Jeffrey Guilmette, is a Washington resident and he resides in this district.

18     7. Jeffrey Guilmette is a qualified individual with a disability who uses a wheelchair and

19        requires accessible seating, accessible routes, and accessible restrooms in order to safely

20        patronize The Neptune Theatre.

21     8. Joanne Guilmette, as Jeffrey Guilmette’s Power of Attorney, is duly authorized to act as

22        his agent, including by engaging in litigation.

23     9. Defendant, Seattle Theatre Group (STG), is a Washington Non-Profit Corporation.

24     10. The Seattle Theatre Group operates The Neptune Theatre.

25     11. DWT Washington LLC is the Registered Agent for The Seattle Theatre Group.


     FIRST AMENDED COMPLAINT                        TH E LAW O FF ICE O F CO REY G UILM ETTE
                                                                3209 15TH AV ENU E SOU TH
     FOR DECLARATORY                                          SEA T TL E, WA SH ING TON 98144
     AND INJUNCTIVE RELIEF-2                                         TEL: 206-641-5334
 1     12. The address for the Seattle Theatre Group’s Registered Agent is: 920 Fifth Ave., Suite

 2        3300, Seattle, WA 98104.

 3     13. Defendant, The Neptune Building LLC, is a Washington Limited Liability Company.

 4     14. The Neptune Building LLC owns the Neptune Theatre located at: 1303 NE 45th Street,

 5        Seattle, Washington 98105.

 6     15. Craig Thompson is the Registered Agent for The Neptune Building LLC.

 7     16. The address for The Neptune Building LLC’s Registered Agent is: 1305 NE 15th St. Ofc.

 8        101, Seattle, WA 98105.

 9                                III. JURISDICTION AND VENUE

10     17. This court has jurisdiction pursuant to 28 U.S.C. § 1331, which gives district courts

11        original jurisdiction over civil actions arising under the Constitution, laws, or treaties of

12        the United States.

13     18. This court has jurisdiction pursuant to 28 U.S.C. § 1343(a)(4), which gives district courts

14        jurisdiction over actions to secure civil rights under acts of Congress.

15     19. This court has jurisdiction pursuant to 28 U.S.C. § 1367, which gives district courts

16        supplemental jurisdiction over state law claims.

17     20. Venue in this judicial district is proper under 28 U.S.C. § 1391 in that this is the judicial

18        district in which a substantial part of the acts and omissions giving rise to the claims

19        occurred and/or a substantial part of the property that is the subject of the action is

20        situated in the District.

21                                    IV. FACTUAL ALLEGATIONS

22     21. The ADA was enacted in 1990, “[t]o establish a clear and comprehensive prohibition of

23        discrimination on the basis of disability.” H.R. Rep. No. 485(II), 101st Cong., 2d

24        Sess.1990, reprinted in 1990 U.S.C.C.A.N. 303.

25


     FIRST AMENDED COMPLAINT                        TH E LAW O FF ICE O F CO REY G UILM ETTE
                                                                 3209 15TH AV ENU E SOU TH
     FOR DECLARATORY                                           SEA T TL E, WA SH ING TON 98144
     AND INJUNCTIVE RELIEF-3                                          TEL: 206-641-5334
 1       22. On July 26, 1991, the Department of Justice (DOJ) issued rules implementing Title III of

 2            the ADA, which are codified as 28 C.F.R. § 36 et seq.1

 3       23. Appendix A of the 1991 Title III regulations (republished as Appendix D to 28 C.F.R. §

 4            36) contains the ADA standards for Accessible Design (1991 Standards), which were

 5            based on the Americans with Disabilities Act Accessibility Guidelines (1991 ADAAG),

 6            published by the Access Board on the same date.2

 7       24. The Access Board issued final publication of revisions to the 1991 ADAAG on July 23,

 8            2004 (2004 ADAAG).

 9       25. In 2010, the DOJ issued the 2010 Standards for Accessible Design (2010 Standards). The

10            DOJ published the Final Rule detailing the 2010 Standards on September 15, 2010. The

11            2010 Standards consist of the 2004 ADAAG and the requirements contained in 28 C.F.R.

12            § 36 Subpart D.

13       26. The ADA and Washington Law Against Discrimination both include fee shifting

14            provisions that allow plaintiffs to recover their attorney fees and costs incurred in actions

15            to enforce their civil rights. The United States Congress explained the reason for

16            including the payment of plaintiff’s attorney fees and costs in civil rights cases in the

17            Senate Report on Civil Rights Attorney’s Fee Awards Act of 1976, 42 U.S.C. § 1988: “If

18
     1
       The DOJ is the administrative agency charged by Congress with implementing the requirements of the ADA.
19   2
       The Access Board was established by section 502 of the Rehabilitation Act of 1973. 29 U.S.C. § 792. The Board
     consists of 13 public members appointed by the President, the majority of whom must be individuals with
20   disabilities, and the heads of the 12 federal departments and agencies specified by statute. Originally, the Access
     Board was established to develop and maintain accessibility guidelines for facilities designed, constructed, altered,
21   or leased with federal dollars under the Architectural Barriers Act of 1968. 42 U.S.C. § 4151 et seq. The passage of
     the ADA expanded the Access Board’s responsibilities.
22   The ADA requires the Access Board to “issue minimum guidelines . . . to ensure that buildings, facilities, rail
     passenger cars, and vehicles are accessible, in terms of architecture and design, transportation, and communication,
23   to individuals with disabilities.” 42 U.S.C. § 12204. The ADA requires the DOJ to issue regulations that include
     enforceable accessibility standards applicable to facilities subject to Title III that are consistent with the “minimum
     guidelines” issued by the Access Board, 42 U.S.C. § 12134(c), 12186(c), but vests with the Attorney General sole
24   responsibility for the promulgation of those standards that fall within the DOJ’s jurisdiction and enforcement of the
     regulations. The ADA also requires the DOJ to develop regulations with respect to existing facilities subject to Title
25   III.


     FIRST AMENDED COMPLAINT                                  TH E LAW O FF ICE O F CO REY G UILM ETTE
                                                                             3209 15TH AV ENU E SOU TH
     FOR DECLARATORY                                                       SEA T TL E, WA SH ING TON 98144
     AND INJUNCTIVE RELIEF-4                                                      TEL: 206-641-5334
 1        private citizens are able to assert their civil rights, and if those who violate the nation’s

 2        fundamental laws are not to proceed with impunity, then citizens must have the

 3        opportunity to recover what it costs them to vindicate these rights in Court.”

 4     27. Jeffrey Guilmette has Parkinson’s Disease and requires the use of a wheelchair for

 5        mobility. Jeffrey Guilmette also requires caregiver assistance for mobility and other self-

 6        care activities. Jeffrey Guilmette is a qualified individual with a disability within the

 7        meaning of Title III of the ADA and the Washington Law Against Discrimination.

 8     28. Jeffrey Guilmette lives in Redmond, WA.

 9     29. Jeffrey Guilmette regularly attends entertainment and social activities in Seattle,

10        Washington and the surrounding area.

11     30. Jeffrey Guilmette desires to and plans to attend future shows at The Neptune Theatre

12        once the barriers alleged herein have been remediated.

13     31. The Neptune Theatre is a place of public accommodation under the ADA and

14        Washington Law Against Discrimination. 42 U.S.C. § 12181(7)(C), 28 C.F.R § 36.104,

15        RCW 49.60.040(2).

16     32. In February 2011, Seattle Theatre Group began an extensive seven-month renovation of

17        The Neptune Theatre. The renovation included upgrading the backstage area, exposing

18        the original stage and proscenium, adding state-of-the-art lighting and sound, installing a

19        motorized movie screen, adding a safety sprinkler system, installing railings, modifying

20        theater seating, and altering restrooms.

21     33. Upon information and belief, The Neptune Building LLC approved Seattle Theatre

22        Group’s 2011 renovations to The Neptune Theatre.

23     34. Renovations made to theater seating, restrooms, and other areas in 2011 did not meet

24        ADA required accessibility standards and failed to comply with the Washington Law

25        Against Discrimination.


     FIRST AMENDED COMPLAINT                         TH E LAW O FF ICE O F CO REY G UILM ETTE
                                                                 3209 15TH AV ENU E SOU TH
     FOR DECLARATORY                                           SEA T TL E, WA SH ING TON 98144
     AND INJUNCTIVE RELIEF-5                                          TEL: 206-641-5334
 1     35. On October 15, 2019, Joanne Guilmette, Jeffrey Guilmette, and Corey Guilmette

 2        purchased three tickets for three adjoining seats, all designated as handicapped

 3        accessible, to a November 10, 2019 Bruce Cockburn concert at The Neptune Theatre.

 4     36. On November 10, 2019, Jeffrey Guilmette, along with his wife, Joanne Guilmette, and

 5        son, Corey Guilmette, attended the Bruce Cockburn concert at The Neptune Theatre.

 6     37. In order to access the theater from the adjoining sidewalk, the Defendants required

 7        Jeffrey Guilmette to pass through a narrow metal detector. Corey Guilmette objected to

 8        the Defendants instruction that Jeffrey Guilmette, in his metal wheelchair, must pass

 9        through the narrow metal detector. Despite Corey Guilmette’s objection, the Defendants

10        required Jeffrey Guilmette to pass through the narrow metal detector in order to enter the

11        theater. In violation of Sections 206.2.1, 206.8, 402, and 403.5.1 of the 2010 Standards

12        and the Washington Law Against Discrimination, the Defendants failed to provide at

13        least one accessible route into The Neptune Theatre from the adjoining public sidewalk.

14     38. In violation of Section 405.2 of the 2010 Standards and the Washington Law Against

15        Discrimination, no accessible route was provided to any seating on the main floor, which

16        could only be accessed by a ramp with a slope steeper than 1:12.

17     39. In violation of Section 405.8 of the 2010 Standards and the Washington Law Against

18        Discrimination, no accessible route was provided to any seating on the main floor, which

19        could only be accessed by a ramp that did not have handrails in compliance with Section

20        505 of the 2010 Standards.

21     40. In violation of Section 505.2 of the 2010 Standards and the Washington Law Against

22        Discrimination, no accessible route was provided to any seating on the main floor, which

23        could only be accessed by a ramp that did not have handrails on both sides of the ramp.

24

25


     FIRST AMENDED COMPLAINT                      TH E LAW O FF ICE O F CO REY G UILM ETTE
                                                              3209 15TH AV ENU E SOU TH
     FOR DECLARATORY                                        SEA T TL E, WA SH ING TON 98144
     AND INJUNCTIVE RELIEF-6                                       TEL: 206-641-5334
 1     41. Upon entering the theater, STG failed to direct Jeffrey Guilmette and his family to the

 2        seats listed on their tickets. As a result, Jeffrey Guilmette and his family traveled down an

 3        incorrect aisle, which did not adjoin their seating.

 4     42. After they traveled down the incorrect aisle, Jeffrey Guilmette encountered an STG agent

 5        (STG Agent 1), who informed Jeffrey Guilmette and his family that their seats could only

 6        be reached by proceeding down another aisle, located halfway across the theater.

 7     43. In order to access their seating, Jeffrey Guilmette and his family then turned around to go

 8        back up the aisle towards the lobby. However, due to the width of the aisle, Jeffrey

 9        Guilmette was unable to go back up the aisle. In order to go back up the aisle, the other

10        individuals in the aisle had to clear the aisle so that aisle was wide enough for Jeffrey

11        Guilmette’s wheelchair.

12     44. Accompanied by STG Agent 1, Jeffrey Guilmette and his family eventually reached the

13        lobby. STG Agent 1 then accompanied Jeffrey Guilmette and his family down another

14        aisle to reach their seats. STG Agent 1 instructed Jeffrey Guilmette and his family to wait

15        in the aisle while she attempted to locate their seats. After waiting a couple minutes, STG

16        Agent 1 returned and accompanied Jeffrey Guilmette down another aisle to the seats

17        listed on their tickets.

18     45. After reaching the designated accessible seating area, Jeffrey Guilmette and his family

19        discovered that the listed seats were not accessible. STG Agent 1 checked Jeffrey

20        Guilmette and his family’s tickets and confirmed that the listed seats were not accessible.

21     46. STG Agent 1 instructed Jeffrey Guilmette and his family to, once again, wait in the aisle

22        while she attempted to locate the theater manager. Several minutes later, STG Agent 1

23        returned with a manager (STG Manager).

24     47. STG Manager confirmed that the seat listed on Jeffrey Guilmette’s ticket was not

25        accessible. STG Manager stated that this was not the first time that this had happened to a


     FIRST AMENDED COMPLAINT                       TH E LAW O FF ICE O F CO REY G UILM ETTE
                                                                   3209 15TH AV ENU E SOU TH
     FOR DECLARATORY                                             SEA T TL E, WA SH ING TON 98144
     AND INJUNCTIVE RELIEF-7                                            TEL: 206-641-5334
 1           disabled patron. She stated that STG had been informed of this issue in the past and she

 2           expressed frustration that the issue had not been corrected.

 3       48. In violation of Sections 802.1.4 and 802.1.5 of the 2010 Standards and the Washington

 4           Law Against Discrimination, the original wheelchair space provided by the Defendants to

 5           Jeffrey Guilmette overlapped an accessible route and a circulation path.3

 6       49. In violation of Section 802.1.2 of the 2010 Standards and the Washington Law Against

 7           Discrimination, the original wheelchair space provided by the Defendants to Jeffrey

 8           Guilmette was of insufficient width.

 9       50. In violation of Section 802.1.3 of the 2010 Standards and the Washington Law Against

10           Discrimination, the original wheelchair space provided by the Defendants to Jeffrey

11           Guilmette was of insufficient depth.

12       51. In violation of Section 802.2.1 of the 2010 Standards and the Washington Law Against

13           Discrimination, the original wheelchair space provided by the Defendants to Jeffrey

14           Guilmette did not afford the required line of sight.

15       52. In violation of Section 802.1.4 of the 2010 Standards and the Washington Law Against

16           Discrimination, the original wheelchair space provided by the Defendants to Jeffrey

17           Guilmette did not adjoin an accessible route.

18       53. The walking paths in front of Jeffrey Guilmette’s original space and behind his original

19           space were narrower than 36 inches. In violation of Section 403.5.1 of the 2010

20           Standards and the Washington Law Against Discrimination, the Defendants failed to

21           provide walking surfaces of sufficient clear width in the area most proximate to Jeffrey

22           Guilmette’s original wheelchair space.

23

24
     3
      Although the route was required to be an “accessible route” under the 2010 Standards, it was not accessible, as
25   detailed in Paragraphs 53-54.


     FIRST AMENDED COMPLAINT                                TH E LAW O FF ICE O F CO REY G UILM ETTE
                                                                           3209 15TH AV ENU E SOU TH
     FOR DECLARATORY                                                     SEA T TL E, WA SH ING TON 98144
     AND INJUNCTIVE RELIEF-8                                                    TEL: 206-641-5334
 1     54. In violation of Section 304.3 of the 2010 Standards and the Washington Law Against

 2        Discrimination, the Defendants failed to provide a sufficiently-sized turning space in the

 3        area most proximate to Jeffrey Guilmette’s original wheelchair space.

 4     55. STG Manager and STG Agent 1 then accompanied Jeffrey Guilmette and his family up

 5        the aisle, up another aisle, and back into the theater lobby. STG Manager informed

 6        Jeffrey Guilmette and his family that she would attempt to locate accessible seating for

 7        Jeffrey Guilmette and his family.

 8     56. Jeffrey Guilmette and his family were once again instructed to wait. STG Agent 1 waited

 9        with Jeffrey Guilmette and his family in the lobby. During this time, STG Agent 1

10        expressed frustration to Jeffrey Guilmette and his family about the situation, explaining

11        that she believed the situation was unacceptable and Jeffrey Guilmette and his family

12        should do something to make sure that this doesn’t happen again.

13     57. After waiting for approximately 10 minutes, STG Agent 1 stated that it was unacceptable

14        how long it was taking STG Manager to find accessible seats and left Jeffrey Guilmette

15        and his family in order to locate STG Manager.

16     58. STG Agent 1 then returned with STG Manager, who informed Jeffrey Guilmette and his

17        family that she was still attempting to locate accessible seats and told them that they

18        needed to continue to wait. STG Manager then left.

19     59. Jeffrey Guilmette and his family waited approximately 10 additional minutes until STG

20        Manager returned to the lobby. Upon returning to the lobby, STG Manager informed

21        Jeffrey Guilmette and his family that she had found accessible seats.

22     60. STG Manager then accompanied Jeffrey Guilmette and his family down several aisles

23        until they reached an empty area at the end of the theater center aisle. Upon their arrival,

24        an STG agent (STG Agent 2) instructed Jeffrey Guilmette and his family that they would

25        all need to sit in separate rows, despite the fact that Corey Guilmette and Joanne


     FIRST AMENDED COMPLAINT                      TH E LAW O FF ICE O F CO REY G UILM ETTE
                                                               3209 15TH AV ENU E SOU TH
     FOR DECLARATORY                                         SEA T TL E, WA SH ING TON 98144
     AND INJUNCTIVE RELIEF-9                                        TEL: 206-641-5334
 1           Guilmette had purchased companion seats next to Jeffrey Guilmette. In violation of

 2           Section 221.3 of the 2010 Standards and the Washington Law Against Discrimination,

 3           the Defendants failed to provide Mr. Guilmette with a companion seat.

 4       61. Corey Guilmette informed STG Agent 2 that this was unacceptable, as Jeffrey Guilmette

 5           required a caregiver directly next to him in a companion seat. Jeffrey Guilmette has

 6           advanced Parkinson’s Disease and advanced dementia, and, as a result, requires

 7           assistance with all activities of daily living. STG Agent 2 told Jeffrey Guilmette and his

 8           family that he was trying his best and this was all he could do.

 9       62. In order to ensure Jeffrey Guilmette’s safety, Corey Guilmette, on his own accord, took

10           the seat provided to him, located two rows behind Jeffrey Guilmette, and moved it to the

11           left of Jeffrey Guilmette’s seat. This area—the only area available next to Jeffrey

12           Guilmette—was in a circulation path, which was located in a striped area, suggesting that

13           seating was prohibited.

14       63. During intermission, an STG agent (STG Agent 3) approached Jeffrey Guilmette and his

15           family. STG Agent 3 informed Jeffrey Guilmette and his family that this was not the first

16           time they had an issue similar to the one that Jeffrey Guilmette and his family

17           experienced.

18       64. Jeffrey Guilmette’s wheelchair space overlapped a circulation path and accessible route.4

19           The wheelchair space was located in a striped area, suggesting that seating was

20           prohibited. In violation of Sections 802.1.4 and 802.1.5 of the 2010 Standards and the

21           Washington Law Against Discrimination, the Defendants provided Jeffrey Guilmette

22           with a wheelchair space that overlapped an accessible route and a circulation path.

23

24
     4
      Although the route was required to be an “accessible route” under the 2010 Standards, it was not accessible, as
25   detailed in Paragraphs 68-69.


     FIRST AMENDED COMPLAINT                                TH E LAW O FF ICE O F CO REY G UILM ETTE
                                                                           3209 15TH AV ENU E SOU TH
     FOR DECLARATORY                                                     SEA T TL E, WA SH ING TON 98144
     AND INJUNCTIVE RELIEF-10                                                   TEL: 206-641-5334
 1     65. In violation of Section 802.1.2 of the 2010 Standards and the Washington Law Against

 2        Discrimination, the Defendants provided Jeffrey Guilmette with a wheelchair space of

 3        insufficient width.

 4     66. In violation of Section 802.1.3 of the 2010 Standards and the Washington Law Against

 5        Discrimination, the Defendants provided Jeffrey Guilmette with a wheelchair space of

 6        insufficient depth.

 7     67. In violation of Section 802.1.4 of the 2010 Standards and the Washington Law Against

 8        Discrimination, the Defendants failed to provide Jeffrey Guilmette with a wheelchair

 9        space that adjoined an accessible route.

10     68. The walking paths in front of Jeffrey Guilmette’s space, behind his space, and the path

11        intersecting with those paths (specifically, the area between Corey Guilmette’s seat and

12        the seat on the other side of the path to the left of his seat) were narrower than 36 inches.

13        In violation of Section 403.5.1 of the 2010 Standards and the Washington Law Against

14        Discrimination, the Defendants failed to provide walking surfaces of sufficient clear

15        width in the area most proximate to Jeffrey Guilmette’s wheelchair space.

16     69. In violation of Section 304.3 of the 2010 Standards and the Washington Law Against

17        Discrimination, the Defendants failed to provide a sufficiently-sized turning space in the

18        area most proximate to Jeffrey Guilmette’s wheelchair space.

19     70. The Defendants only provided one restroom, which was located up a series of very steep

20        ramps, making it inaccessible for Jeffrey Guilmette.

21     71. In violation of Section 213 of the 2010 Standards and the Washington Law Against

22        Discrimination, none of the provided toilet facilities or rooms complied with Section 603

23        of the 2010 Standards.

24

25


     FIRST AMENDED COMPLAINT                       TH E LAW O FF ICE O F CO REY G UILM ETTE
                                                               3209 15TH AV ENU E SOU TH
     FOR DECLARATORY                                         SEA T TL E, WA SH ING TON 98144
     AND INJUNCTIVE RELIEF-11                                       TEL: 206-641-5334
 1     72. In violation of Section 403.3 of the 2010 Standards and the Washington Law Against

 2        Discrimination, no accessible route was provided to the restroom, which could only be

 3        accessed by walking surfaces with running slopes steeper than 1:20.

 4     73. In violation of Section 405.2 of the 2010 Standards and the Washington Law Against

 5        Discrimination, no accessible route was provided to the restroom, which could only be

 6        accessed by a series of ramps with slopes steeper than 1:12.

 7     74. In violation of Section 405.3 of the 2010 standards and the Washington Law Against

 8        Discrimination, no accessible route was provided to the restroom, which could only be

 9        accessed by a series of ramps with cross slopes steeper than 1:48.

10     75. In violation of Section 405.6 of the 2010 Standards and the Washington Law Against

11        Discrimination, no accessible route was provided to the restroom, which could only be

12        accessed by a series of ramps with ramp rises exceeding 30 inches.

13     76. In violation of Section 405.7 of the 2010 Standards and the Washington Law Against

14        Discrimination, no accessible route was provided to the restroom, which could only be

15        accessed by a series of ramps that did not have landings at the top and bottom of each

16        ramp run.

17     77. In violation of Section 405.8 of the 2010 Standards and the Washington Law Against

18        Discrimination, no accessible route was provided to the restroom, which could only be

19        accessed by a series of ramps that did not have handrails in compliance with Section 505

20        of the 2010 Standards.

21     78. In violation of Section 505.2 of the 2010 Standards and the Washington Law Against

22        Discrimination, no accessible route was provided to the restroom, which could only be

23        accessed by a series of ramps that did not have handrails on both sides of the ramps.

24     79. In violation of Section 405.7 of the 2010 Standards and the Washington Law Against

25        Discrimination, the door to the restroom was located in the middle of a ramp run.


     FIRST AMENDED COMPLAINT                     TH E LAW O FF ICE O F CO REY G UILM ETTE
                                                              3209 15TH AV ENU E SOU TH
     FOR DECLARATORY                                        SEA T TL E, WA SH ING TON 98144
     AND INJUNCTIVE RELIEF-12                                      TEL: 206-641-5334
 1     80. In violation of Section 404.2.8 of the 2010 Standards and the Washington Law Against

 2        Discrimination, the door to the restroom closed at a speed faster than permitted.

 3     81. In violation of Section 403.5.1 of the 2010 Standards and the Washington Law Against

 4        Discrimination, the Defendants did not provide walking surfaces of sufficient clear width

 5        within the restroom.

 6     82. In violation of Section 304.3.2 of the 2010 Standards and the Washington Law Against

 7        Discrimination, the Defendants failed to provide a sufficiently-sized turning space

 8        outside of the wheelchair accessible toilet compartment.

 9     83. In violation of Section 604.8.1.2 of the 2010 Standards and the Washington Law Against

10        Discrimination, the clearance between the door side of the wheelchair accessible toilet

11        compartment and any obstruction, including individuals using the adjacent urinals, was

12        less than 42 inches.

13     84. In violation of Section 604.5.1 of the 2010 Standards and the Washington Law Against

14        Discrimination, the side wall grab bar in the wheelchair accessible toilet compartment

15        was shorter than 42 inches and did not extend at least 54 inches from the rear wall of the

16        compartment.

17     85. In violation of Section 308.2.2 of the 2010 Standards and the Washington Law Against

18        Discrimination, the soap dispenser in the bathroom was located higher than permitted.

19     86. Due to the Defendants’ failure to provide an accessible restroom, Jeffrey Guilmette had

20        to leave the show before its conclusion. As Jeffrey Guilmette proceeded down the aisle,

21        the aisle intersected with an aisle to the right that proceeded towards the exit. In violation

22        of Section 304.3 of the 2010 Standards and the Washington Law Against Discrimination,

23        the Defendants failed to provide a sufficiently-sized turning space at this intersection.

24     87. Jeffrey Guilmette proceeded down the aisle to the right, which was adjoined by seat

25        backs on the right and front-facing seats on the left. In order to allow Jeffrey Guilmette to


     FIRST AMENDED COMPLAINT                       TH E LAW O FF ICE O F CO REY G UILM ETTE
                                                                3209 15TH AV ENU E SOU TH
     FOR DECLARATORY                                          SEA T TL E, WA SH ING TON 98144
     AND INJUNCTIVE RELIEF-13                                        TEL: 206-641-5334
 1        proceed down this aisle, the individuals in the seats on the left had to stand to minimize

 2        the obstruction of their feet in the aisle. However, despite their attempts to minimize the

 3        obstruction, the aisle was still far too narrow to accommodate Jeffrey Guilmette’s

 4        wheelchair. As a result, Jeffrey Guilmette’s left footrest was forced to collide with the

 5        feet of several individuals in order for the wheelchair to move forward. Due to this

 6        contact, Jeffrey Guilmette’s left footrest was twisted off his wheelchair and fell to the

 7        floor. In violation of Section 403.5.1 of the 2010 Standards and the Washington Law

 8        Against Discrimination, the Defendants failed to provide a walking surface of sufficient

 9        clear width.

10     88. In violation of Section 221.2.3.1 of the 2010 Standards and the Washington Law Against

11        Discrimination, wheelchair spaces are not dispersed horizontally in the assembly area.

12     89. In violation of Section 221.2.3.2 of the 2010 Standards and the Washington Law Against

13        Discrimination, wheelchair spaces are not dispersed vertically in the assembly area.

14     90. In violation of Section 211.2 of the 2010 Standards and the Washington Law Against

15        Discrimination, the Defendants provide fewer than two drinking fountains.

16     91. In violation of the ADA and Washington Law Against Discrimination, the Defendants

17        fail to consistently offer comparable ticketing options, such as VIP ticket packages, to

18        disabled individuals.

19     92. The Neptune Theatre does not comply with the ADA’s accessibility laws and regulations

20        and the Washington Law Against Discrimination.

21     93. The Neptune Theatre is not welcoming to people who require the use of a wheelchair

22        because it does not comply with the ADA’s accessibility laws and regulations.

23     94. The Neptune Theatre’s failure to comply with the ADA’s accessibility laws and

24        regulations works to exclude people with disabilities from equal access and enjoyment.

25


     FIRST AMENDED COMPLAINT                      TH E LAW O FF ICE O F CO REY G UILM ETTE
                                                               3209 15TH AV ENU E SOU TH
     FOR DECLARATORY                                         SEA T TL E, WA SH ING TON 98144
     AND INJUNCTIVE RELIEF-14                                       TEL: 206-641-5334
 1     95. Without injunctive relief, Jeffrey Guilmette will continue to be unable to attend future

 2         shows at The Neptune Theatre and enjoy equal access and enjoyment to such shows.

 3                                 V. FIRST CAUSE OF ACTION

 4                    Violation of Title III of the Americans with Disabilities Act

 5     96. Jeffrey Guilmette incorporates by reference the allegations in the paragraphs above.

 6     97. Jeffrey Guilmette is unable to walk and requires the use of a wheelchair and is thus a

 7         qualified individual with a disability within the meaning of Title III of the ADA.

 8     98. The findings and purpose section of the original ADA, 42 U.S.C. § 12101(a)(5), states:

 9         “Individuals with disabilities continually encounter various forms of discrimination,

10         including outright intentional exclusion, the discriminatory effects of architectural,

11         transportation, and communication barriers, overprotective rules and policies, failure to

12         make modifications to existing facilities and practices, exclusionary qualification

13         standards and criteria, segregation, and relegation to lesser services, programs, activities,

14         benefits, jobs, or other opportunities.”

15     99. 42 U.S.C. § 12101(a)(7) further provides: “The Nation’s proper goals regarding

16         individuals with disabilities are to assure equality of opportunity, full participation,

17         independent living, and economic self-sufficiency for such individuals.”

18     100. Title III of the ADA states, in relevant part: “No individual shall be discriminated against

19         on the basis of disability in the full and equal enjoyment of the goods, services, facilities,

20         privileges, advantages, or accommodations of any place of public accommodation by any

21         person who owns, leases (or leases to), or operates a place of public accommodation.” 42

22         U.S.C. § 12182(a).

23     101. The Neptune Theatre is a place of public accommodation. 42 U.S.C. § 12181(7)(C), 28

24         C.F.R § 36.104.

25


     FIRST AMENDED COMPLAINT                          TH E LAW O FF ICE O F CO REY G UILM ETTE
                                                                 3209 15TH AV ENU E SOU TH
     FOR DECLARATORY                                           SEA T TL E, WA SH ING TON 98144
     AND INJUNCTIVE RELIEF-15                                         TEL: 206-641-5334
 1     102. Defendants have discriminated against Jeffrey Guilmette on the basis of his disabilities in

 2         violation of 42 U.S.C. § 12182(a) and 28 C.F.R. § 36.201(a).

 3     103. Defendants’ discriminatory conduct includes, but is not limited to, failing to comply with

 4         Sections 206, 211, 213, 221, 304, 308, 402, 403, 404, 405, 505, 604, and 802 of the 2010

 5         Standards.

 6     104. Defendants’ discriminatory conduct includes, but is not limited to:

 7              A. Discriminatory exclusion and/or denial of goods, services, facilities, privileges,

 8                  advantages, and/or accommodations to individuals with disabilities;

 9              B. Provision of goods, services, facilities, privileges, advantages, and/or

10                  accommodations to individuals with disabilities that are not equal to those

11                  afforded to non-disabled individuals;

12              C. Failing to make reasonable modifications in policies, practices, and/or procedures

13                  to afford equal access to goods, services, facilities, privileges, advantages, and/or

14                  accommodations to individuals with disabilities;

15              D. Failing to make alterations in such a manner that, to the maximum extent feasible,

16                  the altered portions are readily accessible and usable by individuals with

17                  disabilities, including individuals who use wheelchairs; and

18              E. Failing to remove barriers to individuals with disabilities where it would be

19                  readily achievable to do so.

20     105. As such, Defendants discriminate and, in the absence of the injunction requested herein,

21         will continue to discriminate against Jeffrey Guilmette on the basis of disability in the full

22         and equal enjoyment of the goods, services, facilities, privileges, advantages, and/or

23         accommodations of The Neptune Theatre in violation of Title III of the Americans with

24         Disabilities Act, 42 U.S.C. § 12181 et seq. and its implementing regulations.

25


     FIRST AMENDED COMPLAINT                        TH E LAW O FF ICE O F CO REY G UILM ETTE
                                                                 3209 15TH AV ENU E SOU TH
     FOR DECLARATORY                                           SEA T TL E, WA SH ING TON 98144
     AND INJUNCTIVE RELIEF-16                                         TEL: 206-641-5334
 1     106. Due to the Defendants’ discriminatory conduct, Jeffrey Guilmette invokes his statutory

 2         right to declaratory and injunctive relief, as well as the recovery of attorney’s fees and

 3         costs.

 4                               VI. SECOND CAUSE OF ACTION

 5                      Violation of the Washington Law Against Discrimination

 6     107. Jeffrey Guilmette incorporates by reference the allegations in the paragraphs above.

 7     108. Jeffrey Guilmette is unable to walk and requires the use of a wheelchair and is thus a

 8         qualified individual with a disability within the meaning of the Washington Law Against

 9         Discrimination. RCW 49.60.040(7).

10     109. Jeffrey Guilmette has a clear legal right to access The Neptune Theatre under the

11         Washington Law Against Discrimination.

12     110. The Neptune Theatre is a place of public accommodation under the Washington Law

13         Against Discrimination. RCW 49.60.040(2).

14     111. The Washington Law Against Discrimination makes it an unfair and unlawful practice

15         for “any person or the person’s agent or employee to commit an act” of discrimination in

16         a place of public accommodation. RCW 49.60.215. This provision imposes direct

17         liability on employers for the discriminatory conduct of their agents and employees.

18     112. The Defendants violate the Washington Law Against Discrimination because they engage

19         in the unfair practice of discriminating against persons with disabilities. RCW 49.60.215,

20         WAC 162-26-100.

21     113. Defendants discriminate against individuals with disabilities by denying them “the full

22         enjoyment of any of the accommodations, advantages, facilities, or privileges of any

23         place of public resort, accommodation, assemblage, or amusement…” RCW

24         49.60.030(1).

25


     FIRST AMENDED COMPLAINT                       TH E LAW O FF ICE O F CO REY G UILM ETTE
                                                                3209 15TH AV ENU E SOU TH
     FOR DECLARATORY                                          SEA T TL E, WA SH ING TON 98144
     AND INJUNCTIVE RELIEF-17                                        TEL: 206-641-5334
 1     114. Defendants’ actions constitute discrimination against persons with disabilities by directly

 2          or indirectly causing such persons “…to be treated as not welcome, accepted, desired, or

 3          solicited.” RCW 49.60.040(14).

 4     115. Defendants discriminate against persons with disabilities because they “fail or refuse to

 5          make reasonable accommodation to the known physical, sensory, or mental limitations of

 6          a person with a disability…when same service would prevent the person from fully

 7          enjoying the place of public accommodation.” WAC 162-26-080(1).

 8     116. Jeffrey Guilmette has the right to expect the Defendants to comply with the ADA’s

 9          accessibility laws and regulations under the Washington Law Against Discrimination.

10     117. The Defendants do not comply with the ADA’s accessibility laws and regulations.

11     118. As a direct and proximate result of Defendants’ discriminatory conduct and failure to

12          remediate, Jeffrey Guilmette has suffered, and continues to suffer, difficulty, hardship,

13          isolation, and segregation.

14     119. Pursuant to RCW 49.60.030(2), Jeffrey Guilmette is entitled to declaratory and injunctive

15          relief, as well as recovery of attorney’s fees and costs.

16                                        VII. PRAYER FOR RELIEF

17   WHEREFORE, Jeffrey Guilmette respectfully requests that this Court:

18         A. Assume jurisdiction over this action;

19         B. Issue a declaratory judgement that the Defendants were and/or continue to be in

20            violation of the requirements, as described above, of Title III of the ADA, 42 U.S.C. §

21            12181 et seq., and its implementing regulations, and the Washington Law Against

22            Discrimination, RCW 49.60.010 et seq;

23         C. Issue an injunction ordering the Defendants to employ, at their expense, an

24            independent ADA Accessibility Consultant to investigate The Neptune Theatre and

25            report to the Court the ADA violations found, and conduct a post-remedial work


     FIRST AMENDED COMPLAINT                         TH E LAW O FF ICE O F CO REY G UILM ETTE
                                                                  3209 15TH AV ENU E SOU TH
     FOR DECLARATORY                                            SEA T TL E, WA SH ING TON 98144
     AND INJUNCTIVE RELIEF-18                                          TEL: 206-641-5334
 1          investigation and report to the Court whether the Defendants made all necessary

 2          improvements to make The Neptune Theater fully compliant with the ADA’s

 3          accessibility laws and regulations;

 4       D. Issue a permanent injunction ordering the Defendants to promptly take all steps and

 5          implement all improvements necessary to bring The Neptune Theatre into compliance

 6          with the ADA’s accessibility laws and regulations and the Washington Law Against

 7          Discrimination;

 8       E. Award Jeffrey Guilmette his reasonable attorney’s fees and costs, as authorized by 42

 9          U.S.C. § 12205, 28 C.F.R. § 36.505, and RCW 49.60.030(2);

10       F. Award Jeffrey Guilmette actual, compensatory, and/or statutory damages for the

11          violation of his civil rights, as allowed under state or federal law; and

12       G. Award such additional or alternative relief as may be just, proper, and equitable.

13                                VIII. JURY TRIAL DEMANDED

14        Jeffrey Guilmette demands a trial by jury on all issues so triable.

15        DATED this 30th day of December, 2019.

16

17                                                  By: s/ Corey Guilmette
18                                                  Corey Guilmette, WSBA #51165
                                                    The Law Office of Corey Guilmette
19
                                                    3209 15th Ave. S.
20                                                  Seattle, WA 98144
                                                    Telephone: (206) 641-5334
21                                                  E-mail: corey.guilmette@gmail.com
                                                    Attorney for Plaintiff
22

23

24

25


     FIRST AMENDED COMPLAINT                      TH E LAW O FF ICE O F CO REY G UILM ETTE
                                                               3209 15TH AV ENU E SOU TH
     FOR DECLARATORY                                         SEA T TL E, WA SH ING TON 98144
     AND INJUNCTIVE RELIEF-19                                       TEL: 206-641-5334
